DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
	Mostafavi (US 20070237290) teaches a system for determining a position of an object includes an imaging system having a x-ray source and an imager, and a processor configured to obtain a tomosynthesis image of an object using the imaging system, and determine a position of the object using the tomosynthesis image. A method of determining a position of an object includes obtaining a tomosynthesis image of an object, and determining a coordinate of the object relative to a radiation machine using the tomosynthesis image. A device for determining a position of an object includes a processor for determining a coordinate of the object relative to a radiation machine using a tomosynthesis image. A method of determining a position of an object includes obtaining an image of an object, obtaining a reference image of the object, comparing the reference image with the image, and determining a coordinate of the object based at least in part on a result of the comparing, wherein the reference image has a plane that is parallel with a plane of the image. 
Eisenberg et al. (US 20030128801) teaches a multi-modality imaging system and, more particularly, to a computed tomography system that can be readily operated in the volume computed tomography mode, the digital radiography mode, the single photon emission computed tomography mode and the positron emission tomography mode.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “for each of a plurality of projection images of a subject, each of the projection images associated with a respective projection angle, determine a center-of-light location in a first image region; determine a local fluctuation measure based on the determined center-of-light locations; and determine a quality measure associated with the plurality of projection images based on the local fluctuation measure; and acquire a second plurality of projection images of the subject before reconstructing a three-dimensional image based on the plurality of projection images when it is determined that the quality measure indicates unsuitable quality.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641